Citation Nr: 1430689	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  07-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to include a fungal infection of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970, to include combat service as a light weapons infantryman in the Republic of Vietnam.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were certified for appeal by the Pittsburgh, Pennsylvania RO.  The Board remanded this matter in May 2009, August 2011, October 2013, and January 2014 for additional development.  
 
In March 2009, the Veteran testified before the undersigned Veterans Law Judge in Pittsburgh, Pennsylvania.  A transcript of that hearing is of record.

The Veteran's claims file is maintained as an electronic record in the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, a fungal infection of the feet had its onset during active military service.  


CONCLUSION OF LAW

A fungal infection of the feet was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran has a current disability, in that he has been diagnosed with tinea pedis and onychomycosis of the feet.  

Concerning an in-service onset of a fungal infection, the record is less clear.  The service treatment records fail to document an in-service diagnosis of, or treatment for, a foot condition, and his separation examination was negative in that regard.  Notably, however, the National Personnel Records Administration acknowledged in January 2011 that a segment of the Veteran's service treatment records, for a period of approximately a month where he was treated on an inpatient basis at a field hospital, are missing.  In such situations, the Board's duty to apply the benefit of the doubt is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Further, the Board finds that as a combat veteran the appellant is entitled to consideration of his claim under the provisions of 38 U.S.C.A. § 1154(b) (Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection if such evidence is consistent with the circumstances, conditions, or hardships of service.)  

It is the Veteran's contention that he was treated for foot symptoms while in inpatient care.  Notably, when seeking treatment for nail fungus in December 2002 from a private treatment provider, he informed that provider that his foot symptoms have been ongoing since service.  The Board finds the timing of that statement, in that it was made during treatment, rather than in conjunction with a claim for benefits, to add credibility to his claim.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); cf. generally, Federal Rules of Evidence 803(4) (Statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care.)  The Veteran is competent to report the onset and continuity of his skin and foot symptomatology, and, especially considering his consistency concerning the onset of his condition for years prior to filing his current claim for service connection, the Board finds his reports of an in-service onset of symptoms to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

As such, the Board finds that, when considering the applicability of the doctrine of reasonable doubt, it is at least as likely as not that he was treated for a fungal infection of the feet in service.  38 C.F.R. § 3.102.

The November 2013 examiner related the Veteran's onychomycosis to his military service, specifically opining that the fungal condition was related to treatment of athlete's foot, as documented in the service treatment records.  As noted in a prior Board remand, there is no evidence of athlete's foot in the service treatment records.  That misstatement of fact on the part of the examiner, however, is not ultimately fatal to the probative value of her report.  Because the Board has determined that it is at least as likely as not that the Veteran, as a combat veteran, did have at some time a fungal infection of the feet in service, the factual predicate of the November 2013 opinion (at least for the Board's purposes) essentially remains in place.  The opinion, relating the current onychomycosis to an in-service fungal infection, is therefore probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Other medical opinions provided by VA examiners are contrary to the Veteran's claim, but those opinions lack probative value, in that they rely on a lack of documentation of in-service treatment for a fungal condition.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination report was inadequate where an examiner failed to comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

As there is competent, credible evidence of a current disability, an in-service onset of a fungal infection of the feet, and a nexus between the two, service connection for a fungal infection of the feet is warranted.  38 C.F.R. § 3.303.  See also Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for a fungal infection of the feet is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


